Citation Nr: 0929137	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO. 06-34 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
heart murmur.

2. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
depressive reaction, claimed as mental health.

3. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
breast cancer, also claimed as lumps in the breast.

4. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
ovarian cysts with status post bilateral salpingectomies, 
also claimed as tubal pregnancy, tubal operation and pelvic 
pain.

5. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
status post tonsillectomy.

6. Entitlement to service connection for temporomandibular 
joint syndrome.

7. Entitlement to service connection for flat feet.

8. Entitlement to service connection for cigarette addiction.

9. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 through March 
1956. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



FINDINGS OF FACT

1. The Veteran's claim for service connection for a heart 
murmur was denied by the Board in October 1981 on the basis 
that there was no current cardiac disability related to a 
heart murmur.

2. No new evidence has been submitted into the record showing 
that the Veteran has a current cardiac disability.

3. The Veteran's claim for service connection for a mental 
disorder, including depression, was denied in the March 1996 
rating decision on the basis that her disability was not 
incurred in or aggravated by service.

4. While new evidence of treatment for depression was 
received in the claims folder since March 1996, the evidence 
does not show that the Veteran's depression was incurred in 
or aggravated by service.

5. The Veteran's claim for service connection for breast 
cancer was denied in the July 1986 rating decision on the 
basis that her disability was not incurred in or aggravated 
by service

6. While new evidence was received in the claims folder since 
July 1986 showing that the Veteran has a history of breast 
cancer treatment, the evidence does not show that the 
Veteran's breast cancer was incurred in or aggravated by 
service.

7. The Veteran's claim for service connection for ovarian 
cysts was denied in the March 1996 rating decision on the 
basis that her disability was not incurred in or aggravated 
by service.

8. No new evidence has been submitted into the record showing 
that the Veteran's ovarian cysts were incurred in or 
aggravated by service.

9. The Veteran's claim for service connection for 
tonsillectomy was denied in the March 1996 rating decision on 
the basis that her disability was not incurred in or 
aggravated by service.

10. No new evidence has been submitted into the record 
showing that the Veteran's tonsillectomy, or any residuals, 
were incurred in or aggravated by service.

11. There is no competent medical evidence showing that the 
Veteran's TMJ initially manifested as a result of her active 
service.

12. There is no competent medical evidence showing that the 
Veteran has flat feet or any other disability related to her 
feet, or that she had any such disability during service.

13. Service connection for cigarette addiction is barred as a 
matter of law.

14. The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a heart 
murmur. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) (2008).

2. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for 
depressive reaction, claimed as mental health. 38 U.S.C.A. §§ 
5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a) (2008).

3. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for breast 
cancer. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) (2008).

4. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for ovarian 
cysts. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) (2008).

5. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for 
tonsillectomy. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) 
(2008).

6. The Veteran's TMJ was not incurred in active service. 38 
U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

7. A bilateral foot disability, including flat feet, was not 
incurred in active service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

8. Cigarette addition was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.300, 3.303 (2008).

9. The criteria for TDIU have not been met. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen her claims for service 
connection for ovarian cysts, tonsillitis, a heart murmur, 
breast cancer, and a mental disorder. These claims were all 
previously denied and not appealed. See October 1981 Board 
decision, July 1986 Board decision, and March 1996 rating 
decision.   Board decisions are final under the law, except 
where a motion for reconsideration was filed and granted, see 
38 C.F.R. § 19.104 (1981 and 1986), and RO decisions are 
final if no appeal was perfected, see 38 C.F.R. §§ 3.104, 
20.1103 (1995).

The Veteran filed a claim in May 2005 seeking to reopen these 
claims. The law provides that a claim that has been denied, 
and not appealed, will not be reopened and allowed, unless 
new and material evidence is presented or secured. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

Heart Murmur

The Veteran's claim for service connection for a disability 
related to a heart murmur was last finally decided by way of 
the October 1981 Board decision. The Board noted that at the 
time of her separation from service, the Veteran reportedly 
had a soft diastolic apical murmur. The claim was denied 
however, because while there was still a murmur present at a 
June 1980 examination, at no time was there a cardiac 
disability related to that murmur. Thus, in order to reopen 
the claim, there must be new evidence submitted showing a 
cardiac disability related to a heart murmur.

Since the October 1981 Board decision, there has been no new 
evidence added to the file regarding the Veteran's heart 
murmur. VA and private treatment records were reviewed by the 
Board and none of the records added to the file since October 
1981 pertain to a current disability related to a heart 
murmur. In fact, the only record to mention a heart murmur, 
merely mentions it has a condition in the Veteran's history. 
See August 1991 private medical report. 

The Board notes that the only other heart condition for which 
the Veteran has sought service connection was mitral valve 
prolapse, a different condition of the heart. The RO denied 
that claim in March 1996. The Veteran did not appeal that 
denial and has not attempted to reopen the claim.

Because no new evidence has been added to the claims folder 
to show that the Veteran has a current heart disability 
related to her heart murmur, there is no basis upon which to 
find that new and material evidence has been submitted to 
reopen the claim. The appeal is, therefore, denied.

Mental Condition

The Veteran's claim for a mental disorder, also described as 
depressive reaction, was last denied by way of the March 1996 
rating decision, which denied the claim on the basis that no 
new and material evidence had been received showing that the 
Veteran has depressive reaction that was incurred in or 
aggravated by service. Since March 1996, VA outpatient 
treatment records have been submitted into the record, 
showing that the Veteran being treated for depression and 
panic disorder with agoraphobia. See 2003 through 2005 VA 
outpatient treatment notes.

An April 2003 note shows that the Veteran reported to her 
treatment provider that she has depression secondary to her 
fibromyalgia. The Board notes that this condition is not 
service connected. In fact, it was denied service connection 
in a March 1996 decision, which was not appealed. A June 2003 
note reported an extended medical history of illnesses in 
correlation with a discussion of the Veteran's depression, 
but made no correlation to service. There are notations of 
bitterness toward the military, as reported by the Veteran, 
but there is no suggestion by the healthcare provider of a 
connection between depression and service. A review of the 
entire body of new evidence submitted shows that the Veteran 
is clearly being treated for depression, but that it is 
related to her ongoing long history of health problems. In 
fact, a February 2005 report shows that the Veteran spoke 
about her history as far back as childhood through to the 
current stressors in her life. She mentioned meeting her 
husband in the military, but did not report any instance of 
the military that may have caused her depression. There is no 
indication in the record that the Veteran's current 
depression is related to her short period of active duty. 

A July 2005 report shows that she correlates the timing of 
onset of depression and panic attacks with a "struggle with 
infertility which she thought was connected to her internal 
problems in the military." Again, infertility is not a 
condition for which the Veteran is service connected, and 
this report does not otherwise provide a competent medical 
opinion that the Veteran's depression may have had its onset 
in or is otherwise be related to her active duty. The most 
recent report again noted the Veteran's belief that her 
problems are related to "her ovarian infection in the 
military and how it affected her fertility."  See November 
2005 outpatient treatment record.

While the VA treatment records are new, in that they were not 
in existence at the time of the 1996 decision, they are not 
material to the service connection claim, because they do not 
provide competent medical evidence showing that the Veteran's 
mental disorder manifested during or because of active 
service. The records largely show that the Veteran's 
depression is caused by her longstanding health problems, 
none of which are service connected. The only mention of any 
correlation between depression and active service were the 
Veteran's own statements. While the Board understands and 
sympathizes with her belief that her depression is related to 
service, the Veteran is not competent to make such a medical 
connection. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). The Veteran's 
statements are essentially a repeat of her claim, documented 
by her health care providers.

Because there was no evidence added to the file that helps to 
establish that the Veteran's mental disorder, including 
depression, was incurred in or aggravated by service, there 
is no basis upon which to reopen this claim. The appeal is 
denied.

Breast Cancer

The Veteran's claim for service connection for breast cancer 
was last finally decided by the Board in July 1986 on the 
basis that there was no evidence that breast cancer was 
incurred in or aggravated by active service, or that it 
manifested within the one year presumptive period. Since July 
1986, the evidence received into the claims folder includes 
duplicative records showing left breast surgery in 1981, as 
well as several records reporting the Veteran's history of 
breast cancer and complications from the surgery, but nothing 
showing that the disability was incurred in or aggravated by 
service or that it manifested within one year of her 1956 
discharge from service.

August 1991 notes from the Veteran's private family physician 
show breast cancer as a "chronic diagnosis" with a notation 
that its onset was "10 y ago."  An August 1994 report from 
a private rheumatology specialist also reports the breast 
cancer as occurring in the early 1980's. Also, an April 2004 
report regarding the Veteran's general health issues notes 
that the Veteran "had breast cancer in 1981."  

While these private treatment records are new, in that they 
were not in existence at the time of the 1986 Board decision, 
they are not material to the service connection claim, 
because they do not provide competent medical evidence 
showing that the Veteran's breast cancer manifested during or 
because of active service. The records merely repeat what was 
already known, that the Veteran underwent treatment for 
breast cancer in 1981. This information is duplicative of 
information already in the file, and is therefore cumulative 
and cannot be accepted as new and material evidence to reopen 
the claim. There is simply no basis upon which to reopen the 
claim for service connection for breast cancer. The appeal is 
denied.



Ovarian Cysts

The Veteran's claim for ovarian cysts and their residuals was 
last finally decided in the March 1996 rating decision on the 
basis that new evidence added to the file since the previous 
denial (July 1986 Board decision) failed to show that the 
Veteran's ovarian cysts were incurred in or aggravated by 
service. Since March 1996, there has been no new evidence 
added to the claims folder regarding this issue. The only 
potentially new evidence are copies of daily reports showing 
that the Veteran was hospitalized during service, but 
provides no information at all as to the reason for her 
hospitalization. There is no other evidence in the file that 
has been added since the March 1996 rating decision. 

Because no new evidence has been added to the claims folder 
to show that the Veteran has current residuals of in-service 
ovarian cysts, there is no basis upon which to find that new 
and material evidence has been submitted to reopen the claim. 
The appeal is, therefore, denied.

Tonsillitis

The Veteran's claim for tonsillitis and residuals of a 
tonsillectomy was last finally decided in the March 1996 
rating decision on the basis that new evidence added to the 
file since the previous denial (July 1986 Board decision) 
failed to show that the Veteran's tonsillitis was incurred in 
or aggravated by service. Since March 1996, there has been no 
new evidence added to the claims folder regarding this issue. 
The only potentially new evidence is comprised of copies of 
daily reports showing that the Veteran was hospitalized 
during service, but there is no information at all as to the 
reason for her hospitalization. No other evidence has been 
added since the March 1996 rating decision. 

Because no new evidence has been added to the claims folder 
to show that the Veteran has current residuals of in-service 
tonsillectomy, there is no basis upon which to find that new 
and material evidence has been submitted to reopen the claim. 
The appeal is, therefore, denied.

Service Connection

The Veteran is seeking service connection for 
temporomandibular joint syndrome (TMJ) and for flat feet. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

TMJ

Records in the claims folder regarding any current dental 
condition experienced by the Veteran are very limited. There 
is one undated brief statement from the Veteran's private 
dentist, Dr. D. The dentist stated that the Veteran "has 
osseous degenerative arthritis of the condyles/TMJ."  Thus, 
for the purpose of this analysis only, the Board does not 
dispute that the Veteran has a current diagnosis of TMJ. The 
question is whether TMJ was incurred in or aggravated by her 
period of active service. 

The Veteran's service treatment records are not available for 
the Board's review, most likely having been destroyed in the 
1973 fire at the National Personnel Records Center. Efforts 
to obtain any and all available records yielded photocopies 
of Daily/Morning reports from the Veteran's unit, which do 
show that she was listed has hospitalized in service. The 
reason for treatment/hospitalization is not indicated on any 
of these reports. There was no mention of any dental related 
treatment, and nowhere in the file is there evidence of any 
relationship between the Veteran's TMJ and her active 
service. Therefore, service connection cannot be awarded.

While the Board appreciates the Veteran's belief that her TMJ 
is related to her active service, there is simply no 
competent medical evidence establishing that fact. Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence 
that the Veteran has TMJ as a result of an in-service 
incurrence is required for service connection. The record in 
this case is devoid of such evidence.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the Veteran's 
claim suggests that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The Veteran's claim for service connection for TMJ is denied.

Flat Feet

With regard to the Veteran's claim for flat feet, the claims 
folder fails to show any current treatment of the Veteran's 
feet. The entire claims folder was reviewed, including all VA 
and private treatment records. At no time does it appear that 
the Veteran has been treated in relation to her feet. 

Again, the Veteran's service treatment records are not 
available for the Board's review, so there is no indication 
of treatment of flat feet during service. In fact, in her May 
2005 claim, she notes "no treatment."  As such, the Board 
finds that there is no reason to pursue any additional 
evidential development of this matter. There is simply no 
evidence in existence showing a current disability related to 
flat feet. Therefore, service connection cannot be awarded.

While the Board appreciates the Veteran's belief that she has 
flat feet and resulting problems that are related to her 
active service, there is simply no competent medical evidence 
establishing that fact. Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
that the Veteran has a current disability related to flat 
feet is required for service connection. The record in this 
case is devoid of such evidence.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the Veteran's 
claim suggests that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The Veteran's claim for service connection for flat feet is 
denied.

Service Connection - Cigarette Addiction

The Veteran is seeking service connection for her addiction 
to cigarettes. She contends that cigarettes being issued to 
her during service caused her 40-year addiction. The Board 
notes that the Veteran's representative notified her that 
"VA no longer recognizes service connection for tobacco 
addiction as of June 1998 but she feels that this is still a 
legitimate disability caused by her military service."  The 
Board sympathizes with the Veteran's belief that such a claim 
should be allowed. The granting of service connection for 
cigarette addiction, however, is barred as a matter of law.

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a Veteran's active service for claims filed after June 9, 
1998. 
38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300(a). The law 
states: Notwithstanding any other provision of law, a 
Veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service for purposes of this title on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the Veteran during the Veteran's service. 
38 U.S.C.A. § 1103(a). 

This claim cannot be granted as a matter of law. The 
regulations simply do not allow service connection in tobacco 
use claims. The Veteran's appeal is denied.

TDIU

The Veteran is seeking a total disability rating based upon 
individual unemployability (TDIU). Total disability ratings 
for compensation may be assigned where the scheduler rating 
is less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the Veteran's non-service-connected disabilities, nor her 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19. In reaching such a determination, the central inquiry 
is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, because the Veteran is not service-connected 
for any disability, there is no basis upon which to grant 
TDIU. She has no possibility of meeting the scheduler 
requirement for TDIU, and there is no basis for concluding 
that she is otherwise unable to work due to service-connected 
disabilities alone. This claim must be denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating her claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the June 2005 and May 2006 letters to the Veteran 
satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and Dingess. She was also informed of the 
definition of "new and material evidence," as well as 
precisely what evidence is necessary to reopen the previously 
denied claims, depending upon the basis of the previous 
denial, as is required under Kent v. Nicholson, 20 Vet. App. 
1 (2006). Any defect with respect to the timing of the notice 
requirement was harmless error. The Veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
her claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, several lay 
statements, and the Veteran's post-service private and VA 
treatment records have been associated with the claims 
folder. The Board notes that the Veteran's service treatment 
records were not available for review. The RO took steps to 
obtain what service records could be obtained, and 
daily/morning reports from the Veteran's unit were associated 
with the claims folder, reviewed and considered in the 
decision, above. The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). The case law does not, however, lower 
the legal standard for proving a claim for service 
connection. Rather, it increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). The analysis above has been undertaken with 
this heightened duty in mind.

The Board notes that the Veteran was not afforded a VA 
examination with regard to her service connection claims. 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Without evidence of a current disability related to 
the Veteran's feet, and without any evidence of an in-service 
incurrence of TMJ, there is no need for an examination to 
determine the outcome of these claims. Simply stated, the 
prerequisites of McLendon are not apparent in this case.

The Veteran has not notified VA of any additional available 
relevant records with regard to her claims. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a heart 
murmur; the claim is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for depressive 
reaction, claimed as mental health; the claim is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for breast 
cancer, also claimed as lumps in the breast; the claim is 
denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for ovarian cysts 
with status post bilateral salpingectomies, also claimed as 
tubal pregnancy, tubal operation and pelvic pain; the claim 
is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for status post 
tonsillectomy; the claim is denied.

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ) is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for cigarette addiction is 
denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


